Chief Justice BENDER,
dissenting.
{ 24 The majority's holding denies Kazadi, who pleaded guilty to felony and misdemean- or drug charges and who stipulated to a deferred judgment on the felony charge and to a sentence of probation on the misdemean- or charge, the opportunity to use Crim. P. 35(c) to challenge the constitutional validity of his plea. Maj. op. at 11 1-2, 9-10, 16, 18-22. Kazadi has alleged that his recognized Sixth Amendment right to be advised by his attorney of the deportation consequences of his guilty plea was violated and that he would not have pleaded guilty or stipulated to a deferred judgment had he known that doing so would subject him to mandatory removal from this country, where he has been living as a legal permanent resident since he was thirteen years old. The majority's holding diminishes the purpose of Rule 35(c), which is to implement the unique statutorily created mechanism for postconviction review of alleged constitutional violations that is guaranteed to every convicted defendant by seetion 18-1-410, C.R.S. (2012).1 See Robbins v. People, 107 P.3d 384, 387 (Colo.2005) ("[Rule 85(c)] affords every person convicted of a crime the right to seek postconviction review upon the grounds that the conviction was obtained in violation of the Constitution or laws of the United States or the constitution or laws of this state."). The majority does not interpret the language of section 18-1-410 but rather interprets only the language of Rule 35(c)(8), and holds that a defendant's ability to pursue section 18-1-410's statutorily guaranteed postconviction relief requires not a conviction but rather a "judgment of conviction." Maj. op. at 14 18-19.
125 In so holding, the majority denies a defendant who has pleaded guilty to a crime and who has stipulated to a deferred judgment section 18-1-410's right to vindicate constitutional rights through the procedural mechanism set forth in Rule 35(c). In my view, it is incongruous that a defendant who has received the privilege and benefit of a *24more lenient deferred judgment would have a more limited right of postconviction review to this constitutional claim than a defendant who has received a more traditional sentence to prison, jail, or probation, particularly because "[the conditions imposed in the stipulation [for the deferred judgment] shall be similar in all respects to conditions permitted as part of probation" and may require the defendant to perform community service, to make donations, or to pay restitution.2 § 18-1.3-102(2); see also People v. Manzanares, 85 P.3d 604, 607 (Colo.App.2003) ("A deferred judgment is akin to a sentence of probation.").
126 Because section 18-1-410 provides that "every person convicted of a crime is entitled as a matter of right to make applications for postconviction review," and because all defendants who plead guilty are considered to be convicted 3 and suffer the same collateral consequences of the conviction,4 I would construe section 18-1-410 to include defendants who plead guilty and who stipulate to a deferred judgment. Although a defendant who completes the requirements of a deferred judgment will no longer face all of the collateral consequences of a conviction,5 the irreversible effects of some collateral consequences may have already occurred-such as the mandatory deportation to Congo that Kazadi faces here-and may therefore render the benefit of a successfully completed deferred judgment of little or no value to the defendant.6 Moreover, a deferred judgment's promise of dismissal may entice an ill-or unadvised defendant to plead guilty and to stipulate to the deferred judgment based on the defendant's incorrect but rational assumption that he or she will avoid deportation by complying with the terms of the deferred judgment. To avoid this incongruity, and consistent with the purpose of section 18-1-410 and Rule 85(c), I would hold that every defendant who pleads guilty and who faces the collateral consequences of his or her conviction for the term of the deferred judgment should have the same statutory right to challenge the constitutionality of his or her plea under section 18-1-410 and through Rule 85(c).
127 Here, Kazadi has alleged that he would not have pleaded guilty in exchange for a deferred judgment had his attorney advised him that doing so could result in his *25mandatory deportation to Congo, a country in which Kazadi claims to have no friends, family, or other connections. Kazadi's Sixth Amendment right to be advised of the immigration consequences associated with pleading guilty has been widely recognized by both Colorado and United States Supreme Court precedent. As such, Kazadi, who was convicted on his guilty plea, should not be denied the ability to challenge that conviction under Rule 35(c) solely because he received a deferred judgment instead of a traditional sentence to prison, jail, or probation. Hence, I disagree with the majority and respectfully dissent. I would reverse and remand for a Rule 85(c) hearing on Kazadi's Sixth Amendment ineffective assistance of counsel claim.
L.
{28 Within our criminal justice system, Rule 85(c) is intended to correct constitutional error and to prevent constitutional injustice. People v. Rodriguez, 914 P.2d 230, 249, 252 (Colo.1996) (noting that "Rule 35 proceedings are intended to prevent injustices after conviction and sentencing" and "to prevent constitutional injustice and to bring finality to judgment"). To that end, Rule 85(c) "provides broad and inclusive postconviction remedies." Naranjo v. Johnson, 770 P.2d 784, 787 (Colo.1989).
129 In People v. Schneider, 25 P.3d 755 (Colo.2001), we examined whether a defendant who has pleaded guilty to a crime is entitled to postconviction relief under Rule 35(c). We refused to apply the rule strictly because doing so would prevent fairness and justice. Id. at 760; see also § 2-4-201(1)(c), C.R.S. (2012) (stating that, when interpreting statutes, we should presume that "[al just and reasonable result is intended"). In Schneider, we interpreted Rule 85(c) as "grant[ling] to 'every person' the right to seek postconviction relief-not just to individuals convicted after a trial." 25 P.3d at 760. We reasoned that "[iln an era in which scientific techniques for analyzing evidence are advancing at a rapid pace, precluding the withdrawal of a plea on the basis of later-discovered evidence could work a significant injustice." Id. We recognized that protecting fairness and justice by extending Rule 85(c)'s postconviction remedies to defendants con-viected on a plea was important because defendants sometimes "choose to enter guilty pleas for reasons other than clear guilt." Id.
30 Indeed, "criminal justice today is for the most part a system of pleas, not a system of trials." Lafler v. Cooper, - U.S. -, 132 S.Ct. 1376, 1389, 182 L.Ed.2d 398 (2012). "[Pllea bargains have become so central to the administration of the criminal justice system that defense counsel have responsibilities in the plea bargain process, responsibilities that must be met to render the adequate assistance of counsel that the Sixth Amendment requires in the eriminal process at critical stages." Missouri v. Frye, - U.S. -, 132 S.Ct. 1399, 1407, 182 L.Ed.2d 379 (2012). We have previously determined that negotiating a plea bargain is a critical phase for purposes of the Sixth Amendment right to effective assistance of counsel. People v. Roybal, 618 P.2d 1121, 1126 (Colo.1980); see also Hill v. Lockhart, 474 U.S. 52, 57, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985).
131 We have also previously determined that attorneys practicing in Colorado "must inform themselves of material legal principles that may significantly impact the particular circumstances of their clients," including "thorough knowledge of fundamental principles of deportation law" if the attorney has sufficient information to form a reasonable belief that his or her client is an alien. People v. Pozo, 746 P.2d 523, 529 (Colo.1987). The United States Supreme Court has held that "[blefore deciding whether to plead guilty, a defendant is entitled to the effective assistance of competent counsel." Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 1480-81, 176 L.Ed.2d 284 (2010) (internal quotation omitted). In the deportation context, "counsel must inform her client whether his plea carries a risk of deportation" because the "seriousness of deportation as a consequence of a criminal plea, and the concomitant impact of deportation on families" demand no less under the Sixth Amendment. Padilla, 130 S.Ct. at 1486.
32 Kazadi, in his postconviction motion, has alleged that his Sixth Amendment right to effective assistance of counsel was violated because his lawyer did not advise him that *26pleading guilty could lead to mandatory deportation under federal: immigration law. See 8 U.S.C. § 1227(a)(2)(A)Gii) ("Any alien ... shall, upon order of the Attorney General ... be removed if the alien is ... convicted of an aggravated felony at any time after admission.") (emphasis added); see also 8 U.S.C. § 1101(a)(d48)(B) (defining "aggravated felony" to include "illicit trafficking in a controlled substance"); 8 U.S.C. § l10l(a)(d8)(A) ("The term 'conviction' means ... the alien has entered a plea of guilty or nolo contendere.").
133 Kazadi has been living in the United States as a lawful permanent resident since he was thirteen years old. He asserts that he always intended to remain in the United States and claims to have no friends, family, or other social connections in his birth country of Congo. Kazadi was engaged to a U.S. citizen at the time of his arrest, and she was pregnant with his child. That child, who would now be about three years old, would be a U.S. citizen.
134 Permitting a defendant who pleads guilty and receives a deferred judgment to pursue section 18-1-410's postconviction relief through Rule 85(c) corresponds to the fairness and justice concerns we sought to protect in Schneider because it permits the same postconviction review available to a defendant who pleads guilty and receives a traditional sentence. In addition, it comports with established precedent-Lafler, Frye, Padilla, Roybal, Pozo, and Hill-which recognizes that receiving effective assistance of counsel during negotiation of a plea bargain is guaranteed by the Sixth Amendment and that a defendant has the right to challenge his or her guilty plea on grounds that he or she was denied that constitutional guarantee. Denying a convicted defendant the ability to correct this type of constitutional deprivation through Rule 35(c), when the defendant must face a permanent collateral consequence of the resulting conviction, is antithetical to the purpose of Rule 35(c). See Edwards v. People, 129 P.3d 977, 982 (Colo.2006).
II.
135 The majority undertakes a plain meaning analysis of a single subsection of Rule 35(c) despite the fact that the word "conviction" is used indiscriminately throughout both section 18-1-410 and Rule 35(c).7 See maj. op. at 1% 11, 16, 18. The majority's interpretation does not credit the principal language of section 18-1-410 that "every person convicted of a crime is entitled as a matter of right to make applications for post-conviction review." § 18-1-410(1); Crim. P. 35(c)(2) (same). Instead, the majority examines in isolation Rule 35(c)(8)'s language that "[olne who is aggrieved and claiming either a right to be released or to have a judgment of conviction set aside ... may file a motion in the court which imposed the sentence," and concludes that the rule "requires that the trial court must have sentenced the defendant and must have entered a "judgment of conviction' before a defendant can challenge the conviction." 8 See maj. op. at " 18.
*27186 As we explained over half a century ago, the meaning of "conviction" has "run the gamut of proceedings from a plea of guilty or the verdict of a jury ... to the last expression of this court."9 People v. Enlow, 135 Colo. 249, 255, 310 P.2d 539, 542 (1957) (internal citations omitted). "[That the term 'convietion' may have a different meaning in different statutory contexts" makes it difficult to define. People v. Jacques, 196 Colo. 569, 571, 588 P.2d 871, 873 (1979); Enlow, 135 Colo. at 255, 310 P.2d at 542-43 ("To define the word is mo easy task.... This court has considered the word under varying cireumstances, and has adopted a different definition in each case."). Although "[the meaning of 'conviction' may vary depending upon the statute in which it is used and the issue in the particular case," what matters "is the legislative intent behind the use of the word in the statute in question." Jacques, 196 Colo. at 571 n. 2, 588 P.2d at 873 n. 2; see also Hafelfinger, 674 P.2d at 376 ("The term 'conviection' may be interpreted differently depending upon the statute in which it is used and the issue in a particular case.").
T37 Based on the variety of definitions given to the term "conviction" in our caselaw, as well as the inconsistent use of the term in the rule and statute, I would conclude that the rule's language is ambiguous. See State v. Nieto, 993 P.2d 493, 500-01 (Colo.2000) (stating that a statute is ambiguous when the words chosen by the legislature are "capable of two or more constructions leading to different results"). When confronted with ambiguous statutory language, it is appropriate for us to resort to other aids of statutory interpretation. See Farmers Ins. Exch. v. Bill Boom Inc., 961 P.2d 465, 470 (Colo.1998) (if the statutory language is ambiguous, "courts should construe the language in light of the objective sought to be achieved"). When statutory language is ambiguous, we may consider the purpose of a given statutory provision and the consequences of a given interpretation of that provision. § 2-4-203(1)(a), (e), C.R.S. (2012); Nieto, 993 P.2d at 501. "To arrive at the meaning appropriate here, we look to the overall purpose of the statute using the term so as to ascertain the meaning intended by the General Assembly." Walker, 199 Colo. at 132, 606 P.2d at 73.
138 Because I would conclude that the language of Rule 35(c) is ambiguous and because the purpose of section 18-1-410's unique postconviction relief, as implemented by Rule 35(c), is to allow convicted defendants to vindicate their constitutional rights, I would interpret the statute and rule's pro*28nouncement that "every person convicted of a crime is entitled as a matter of right to make application for postconviction review" to mean that a defendant who has pleaded guilty and stipulated to a deferred judgment may challenge his or her conviction.
II.
189 I also disagree with the majority's conclusion that our statement in People v. Carbajal, 198 P.3d 102, 105 (Colo.2008), that "(al deferred judgment is not a final judgment, and thus may not be subject to either Crim. P. 85 review or direct appellate review until revoked," is binding precedent that dictates the result in this case. Maj. op. at 1 18. In Carbgjal, we were asked to consider whether the district court exceeded its jurisdiction under the deferred judgment statute by continuing the defendant's deferred judgment beyond the statutory limits. Carbajal, 198 P.3d at 106. Before reaching that issue, we addressed whether exercising our original jurisdiction under C.A.R. 21 was appropriate. Id. at 105. It was in this context that we made the statement that the majority relies upon as precedent for its holding. However, our statement referred to why we exercised our original jurisdiction because an "[alppeal is an inadequate remedy for [the defendant]." Id. We did not engage in any textual analysis of Rule 35(c) or its authorizing statute.
[ 40 Furthermore, Corbojal is distinguishable from this case. The defendant in Car-bajal did not argue that his constitutional right to effective assistance of counsel was violated when he entered his guilty plea, and he was not facing mandatory deportation under federal immigration law for his conviction. We were not asked to address whether review under Rule 85(c) is available in such a situation and did not resolve that issue. Hence, I disagree with the majority that one sentence of dicta provides "precedent for our ruling today." Maj. op. at 1 18.
{41 Nor are the three court of appeals cases cited to by the majority-In re K.W.S., 192 P.3d 579, 580-81 (Colo.App.2008); Manzanares, 85 P.3d at 611; and People v. Anderson, 703 P2d 650, 652 (Colo.App.1985)-persuasive on this point. Maj. op. at 118. Like Carbajal, these cases are distinguishable and contain secant analyses of Rule 35(c) or its authorizing statute. See, e.g., Anderson, 703 P.2d at 652 ("Crim. P. 35 applies to postconviction remedies. Here, there has been no judgment of conviction and no sentence entered. Therefore, review under this rule is not available.") For these reasons, these cases do not provide adequate or reasoned precedent for this case.
IV.
142 Unlike the majority, I do not believe that Rule 82(d) provides an adequate alternative to the postconviction remedies available in Rule 35(c).10 First, section 18-1-410 guarantees the postconviction relief provided through Rule 35(c), but under Rule 32(d) a defendant "may not, as a matter of right, have his plea of guilty withdrawn or changed." People v. Chavez, 730 P.2d 321, 327 (Colo.1986).
1483 Second, while Rule 85(c) entitles a convicted defendant to an evidentiary hearing before a judge upon a showing of good faith allegations, Rule 32(d) offers no guarantee of a hearing whatsoever. Compare People v. Breaman, 939 P.2d 1348, 1352 (Colo.1997) (recognizing that an evidentiary hearing must be held on a Rule 85(c) motion, unless the motion, the files, and the record of the case clearly establish that the defendant's allegations are without merit and do not warrant relief), with People v. DiGuglielmo, 33 P.3d 1248, 1250 (Colo.App.2001) (noting the "absence of any requirement that a court hold an evidentiary hearing on Crim. P. 82(d) motion").
144 Third, and last, the criteria for a successful Rule 35(c) motion are different *29than that of a Rule 32(d) motion. To establish a Rule 35(c) claim of ineffective assistance of counsel, a defendant must show: (1) that the acts of counsel were outside the range of professionally competent assistance; and (2) that there is a reasonable probability that but for counsel's unprofessional errors, the result of the proceeding would have been different. People v. Cole, 775 P.2d 551, 554 (Colo.1989) (applying Strickland v. Washington, 466 U.S. 668, 690, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)). To succeed on a Rule 32(d) motion to withdraw a guilty plea, the defendant must demonstrate "a 'fair and just reason' for the withdrawal," such as "where a defendant may be surprised or influenced into a plea of guilty when he had a defense; where a plea of guilty was entered by mistake or under a misconception of the nature of the charge" or where "fear, fraud, or official misrepresentation" were alleged. Maes v. People, 155 Colo. 570, 575, 396 P.2d 457, 459 (1964); see also People v. Lopez, 12 P.3d 869, 871 (Colo.App.2000). The defendant must also show that withdrawal of the plea will cause no prejudice to the prosecution. People v. Chippewa, 751 P.2d 607, 611 (Colo.1988) ("The record does not reflect that the prosecution would have been prejudiced in any way by withdrawal of the guilty plea."); see also ABA Standards of Criminal Justice, Pleas of Guilty, Standard 14-2.1(a) (38d ed. 1999). On appeal, the court may examine whether the defendant promptly moved for the withdrawal and whether "justice will be subverted" if the motion is denied. Crumb v. People, 230 P.3d 726, 730 (Colo.2010).
145 To require a defendant who has received a deferred judgment in exchange for his or her guilty plea to trade Rule 35(e)'s unique protection for constitutional violations for a Rule 82(d) motion to withdraw a plea of guilty is inappropriate. By pleading guilty to a felony and not receiving the benefits of the deferred judgment procedure, a defendant would preserve his or her right to Rule 35(c)'s protections. It is a bedrock principle of our system of criminal justice that a convicted defendant's ability to vindicate constitutional injustice should not be compromised.
€46 Nor does the majority consider the practical consequence of its conclusion that Rule 32(d) and Rule 35(c) operate at different phases of the criminal proceeding, with Rule 35(c)s relief becoming available only upon the completion of the procedural step of entry of judgment and sentence. Maj. op. at 120. Under the majority's holding, then, it would seem that a defendant would be permitted to pursue a Rule 82(d) motion to withdraw a guilty plea before entry of judgment and sentence and, assuming that motion failed, to pursue that claim a second time under Rule 35(c) after the entry of judgment and sentence. Thus, Rule 85(c)(8)(VT)'s requirement that a trial court deny "any claim that was raised and resolved in a prior appeal or postconviction proceeding on behalf of the same defendant" would not apply to Rule 32(d) motions raised before entry of judgment and sentence. Therefore, although one purpose of postconviction motions is to bring finality to a case, the majority's construction of Rule 35(c) would prolong the process. See Schneider, 25 P.3d at 760, Rodriguesz, 914 P.2d at 252.
47 For these reasons, I disagree with the majority that Rule 82(d) provides an adequate alternative to Rule 85(c) for a defendant who received a deferred judgment on a plea and who seeks to challenge the constitutional validity of that plea.
Vv.
1 48 I believe the majority's construction of Rule 85(c) is inconsistent with the rule's authorizing statute and improperly limits the postconviction rights given by that statute to defendants like Kazadi. Thus, I would hold that Kazadi may attempt to vindicate his constitutional rights through Rule 35(c) and that he has alleged facts in his postconviction motion that, if true, would entitle him to a postconviction hearing.
49 Under Rule 35(c)@8), a court must hold an evidentiary hearing unless the motion, files, and record of the case clearly establish that the allegations of the motion are without merit and do not warrant postconviction relief. White v. Dist. Court, 766 P.2d 632, 634 (Colo.1988). To warrant a hearing, a defendant need only assert facts that, if true, *30would provide a basis for relief. People v. Simpson, 69 P.3d 79, 81 (Colo.2003). A defendant alleging ineffective assistance of counsel in a Rule 35(c) motion may be entitled to an evidentiary hearing. People v. Thomas, 867 P.2d 880, 886-87 (Colo.1994) (holding defendant was entitled to an eviden-tiary hearing, rather than a judgment on the pleadings, on his Rule 85(c) motion alleging ineffective assistance of counsel).
150 To establish a claim of ineffective assistance of counsel, a defendant must show that: (1) counsel's performance was outside the wide range of professionally competent assistance; and (2) the defendant was prejudiced by counsel's errors. Strickland, 466 U.S. at 687-88, 104 S.Ct. 2052; People v. Cole, 775 P.2d 551, 553-54 (Colo.1989). The Strickland test also applies in the context of a guilty plea. Hill, 474 U.S. at 58, 106 S.Ct. 366. The voluntariness of a guilty plea entered by a defendant represented by counsel depends in part upon whether counsel's advice was within the range of competence demanded of attorneys in criminal cases. See Pozo, 746 P.2d at 526.
151 Here, Kazadi signed a Crim. P. 11 advisement form that included information about the possible immigration consequences of pleading guilty. Specifically, the advisement form warned Kazadi that he "may" face deportation by virtue of his guilty plea and that he had "been advised that for certain felonies, federal statutes could require removal and permanent exclusion." In his motion for postconviction relief, however, Kazadi contends that his counsel failed to so advise him, and that he would not have pleaded guilty had he known he would be subject to mandatory deportation and permanent exclusion under federal immigration law. In summarily denying his motion, the trial court reasoned that Kazadi was aware of the possible immigration consequences of pleading guilty by virtue of his having signed the Rule 11 form and therefore suffered no prejudice.
1 52 Despite Kazadi having signed this advisement form, I remain unconvinced that the motion, files, and record of the case clearly establish that Kazadi is not entitled to a hearing on his ineffective assistance of counsel claim. The record is unclear whether Kazadi's attorney advised him of the probable outcome or consequences of his decision to plead guilty. See Pozo, 746 P.2d at 529; ABA Standards for Criminal Justice, Prosecution Function and Defense Function, § 4-5.1, commentary Bd ed. 1998) ("The decision to plead guilty can be an intelligent one only if the defendant has been advised fully as to his or her rights and as to the probable outcome.").1 find it difficult to presume that Kazadi knew the probable outcome of pleading guilty to an offense that would subject him to mandatory deportation and permanent exclusion from the United States. Ka-zadi has been living in the United States as a lawful permanent resident since childhood, and he claims to have no friends, family, or other connections in his birth country of Congo. Under these cireumstances, I would conclude that Kazadi is entitled to a hearing on his Rule 85(c) claim.
53 For these reasons, I respectfully dissent.

. Rule 35(c) is authorized by section 18-1-410. § 18-1-410(2)(a) ("[Plrocedures to be followed in implementation of the right to postconviction remedy shall be as prescribed by rule of the supreme court of the state of Colorado."). This is important because the postconviction relief offered by Rule 35(c) is derived entirely from section 18-1-410 and its bounds must therefore be as expansive as those suggested by the statutory language.


. I also disagree with the majority's rationale that a deferred judgment constitutes a continuation of the prosecution of a case. Maj. op. at 119. Although a deferred judgment "continue{s] the case for the purpose of entering judgment and sentence upon the plea of guilty," § 18-1.3-102(1)(a), a deferred prosecution occurs only "prior to trial or entry of a plea of guilty," § 18-1.3-101(1).


. See § 16-7-206(3), C.R.S. (2012) (stating that a court's acceptance of a guilty plea "acts as a conviction for the offense").


. Collateral consequences of a plea of guilty in Colorado include: the loss of a driver's license for certain offenses (section 42-2-125(1), C.R.S. (2012)); the loss of the right to possess firearms if convicted of a felony (section 1812-108, C.R.S. (2012)); the inability to adopt a child if convicted of certain offenses, including any crime involving violence (section 19-5-210(4)); the inability to change one's name (section 13-15-101(2)(b), C.R.S. (2012)); the inability to obtain a professional license in certain fields, including law enforcement and education, or the possible revocation of such a license (section 24-5-101, C.R.S. (2012)); the inability to obtain a U.S. passport (22 CFR. § 51.60 (2012)); and the loss of eligibility for federal benefits if convicted of any federal or state drug offense (21 U.S.C. § 862 (2012)). See Jennifer L. Bahnson & Robert J. Dieter, Collateral Effects of a Criminal Conviction in Colorado, 35 Colo. Law. 39 (June 2006). A plea of guilty may also result in an administrative discharge from the armed services or in an administrative action by a school or university if the defendant is a student. See id.; see also 15 Colo. Prac., Criminal Practice & Procedure § 15.47 (2d ed. 2004).


. This is so because "[uJpon full compliance with such conditions by the defendant, the plea of guilty previously entered shall be withdrawn and the charge upon which the judgment and sentence of the court was deferred shall be dismissed with prejudice" pursuant to section 18-1.3-102(2). See, eg., § 24-5-~101(1)(d), C.R.S. (2012) (Upon determining that an applicant for employment at a state agency has completed a deferred judgment, "the agency shall not use that information as a basis for not making an offer of employment.").


. See, e.g., MT. v. People, 2012 CO 11, ¶¶ 11-22, 269 P.3d 1219 (holding that a defendant who has successfully completed a deferred judgment in a case involving unlawful sexual behavior and whose case has been withdrawn and dismissed is nevertheless statutorily prohibited from sealing the records of the case).


. For example, Rule 35(c)(1) permits a defendant to file a postconviction motion on the basis that a significant change in the law can be applied retroactively to his "comviction or sentence." (Emphasis added.) Rule 35(c)(2) provides that "every person convicted of a crime is entitled as a matter of right to make application for postcon-viction review" and that review may be sought "[nlotwithstanding the fact that no review of a conviction of a crime was sought by appeal within the time prescribed therefor." (Emphasis added.) The rule's authorizing statute provides that "every person convicted of a crime is entitled as a matter of right to make applications for postconviction review" and that review may be sought "[nlotwithstanding the fact that no review of a conviction of a crime was sought by appeal within the time prescribed therefor." § 18-1-410(1). There are other examples. See, eg., Crim. P. 35(c)(2)(II) (permitting postconviction review when "the applicant was comvicted under a statute that is in violation of the Constitution"); § 18-1-410(1)(b) (same).


. Although the majority concludes that the language of Rule 35(c)(3) requires both a sentence and a judgment of conviction, the provision is framed in the disjunctive, permitting postconviction review for a claim of "either a right to be released or to have a judgment of conviction set aside." People v. Valenzuela, 216 P.3d 588, 592 (Colo.2009) (stating that the disjunctive "or" is ordinarily "assumed to demarcate different categories"); see also Crim. P. 35(c)(2)(I) (permitting postconviction review when "the conviction was obtained or sentence imposed in violation of the Constitution") (emphasis added); Crim. P. 35(c)(2)(V) (permitting postconviction review on the basis of new evidence that requires "vacation *27of the conviction or sentence") (emphasis added). Because a "judgment of conviction" includes both conviction and sentence, see Crim. P. 32(b)(3), the majority's analysis renders the meaning of "judgment of conviction" superfluous, see M.T., 1 14 (stating that we avoid statutory interpretations "that render any term superfluous®").


. "So numerous and irreconcilable are the definitions of 'conviction,' as found in the adjudicated cases, that authority, as a guide to interpretation, fails us." People v. Brown, 87 Colo. 261, 263, 286 P. 859, 860 (1930). For the variety of definitions given to "conviction" in our case law, see, for example: M.T., 1% 11-22 (defining "conviction" to include defendants who have a completed and dismissed deferred judgment); People v. Barnthouse, 941 P.2d 916, 918-19 (Colo.1997) (guilty plea followed by a deferred judgment is a "conviction'' that attorney was required to report to the office of attorney regulation); Hafelfinger v. Dist. Court, 674 P.2d 375, 377 (Colo.1984) (interpreting "conviction" to include deferred judgment for the purpose of serving as a previous felony conviction that determined the amount of the defendant's bond); Jeffrey v. Dist. Court, 626 P.2d 631, 640 (Colo.1981) (a guilty plea followed by a deferred judgment constituted a "conviction" for the purposes of double jeopardy); Walker v. Dist. Court, 199 Colo. 128, 133, 606 P.2d 70, 73 (1980) (holding that a "conviction" for the purposes of determining a habitual traffic offender included a plea of guilty); People v. Dist. Court, 192 Colo. 375, 376, 559 P.2d 235, 236 (1977) (defining "conviction" in the context of the habitual criminal statute to mean a guilty verdict for which a defendant has been sentenced, regardless of whether an appeal was pending); Rodriquez v. People, 191 Colo. 540, 542, 554 P.2d 291, 293 (1976) (defining "conviction" in the context of the bail bond statute to mean entry of guilty plea and not sentencing); Enlow, 135 Colo. at 255-60, 310 P.2d at 542-44 (a guilty plea accepted by a Colorado court is a "conviction," although the defendant's guilty plea in federal court was not a "conviction" that automatically removed him from his state office); People v. Gallegos, 950 P.2d 629, 632 (Colo.App.1997) (a guilty plea is a conviction for purposes of impeaching a witness's credibility); People v. Palmer, 42 Colo.App. 460, 462, 595 P.2d 1060, 1062 (1979) ("[Alcceptance of a guilty plea acts as a conviction.").


. In People v. Luna, 852 P.2d 1326 (Colo.App.1993), the court of appeals concluded that a defendant who was unaware of the deportation consequences of his guilty plea established a fair and just reason to withdraw his guilty plea before he was sentenced. Id. at 1328. Although Luna stands for the importance of a defendant's constitutional right to be advised of the deportation consequences associated with his or her guilty plea, Luna did not involve a deferred judgment and thus is inapposite to the analysis of whether Rule 32(d)'s relief is an adequate substitute for the relief provided by Rule 35(c).